DISMISS; and Opinion Filed December 20, 2018.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00176-CR

                          RAYMOND ELLIS NEWSOME, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20384-W

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                    Opinion by Justice Brown
       The Court has before it appellant’s December 17, 2018 motion to withdraw the appeal,

signed by appellant and his appointed counsel. We grant the motion. See TEX. R. APP. P. 42.2(a).

       We dismiss this appeal.




                                                 /Ada Brown/
                                                 ADA BROWN
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)

180176F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RAYMOND ELLIS NEWSOME,                             On Appeal from the 363rd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F14-20384-W.
 No. 05-18-00176-CR        V.                       Opinion delivered by Justice Brown.
                                                    Justices Bridges and Whitehill
 THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 20th day of December, 2018.




                                             –2–